                                                                         JS-6



               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




VIRGINIA MURGUIA,                     CV 19-10531 DSF (AGRx)
    Plaintiff,
                                      Order Remanding Case to State
                 v.                   Court

JACQUELYN HERNANDEZ, et
al.,
     Defendants.



   Defendant Jacquelyn Hernandez removed this case from state court
on the basis of both diversity and federal question jurisdiction. There is
no diversity jurisdiction. It is apparent from the face of the complaint
that Plaintiff and at least one of the Defendants are California citizens.
There are also no federal claims pleaded in the complaint, and federal
jurisdiction is based on the plaintiff’s complaint and not on any
counterclaims or defenses that a defendant might assert. See Holmes
Group, Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 830-32
(2002).

   The case is REMANDED to the Superior Court of California, County
of Los Angeles.

   IT IS SO ORDERED.




   Date: December 27, 2019            ___________________________
                                      Dale S. Fischer
                                      United States District Judge
